EX-99.1 For Additional Information, please contact CTSLink Customer Service BANK 2017-BNK6 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2017-BNK6 Payment Date: 8/17/17 8480 Stagecoach Circle Record Date: 7/31/17 Frederick, MD 21701-4747 Determination Date: 8/11/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Reconciliation Detail 4 Other Required Information 5 Cash Reconciliation 6 Current Mortgage Loan and Property Stratification Tables 7 - 9 Mortgage Loan Detail 10 - 12 NOI Detail 13 - 15 Principal Prepayment Detail 16 Historical Detail 17 Delinquency Loan Detail 18 Specially Serviced Loan Detail 19 - 20 Advance Summary 21 Modified Loan Detail 22 Historical Liquidated Loan Detail 23 Historical Bond/Collateral Loss Reconciliation Detail 24 Interest Shortfall Reconciliation Detail 25 - 26 Asset Representations Depositor Master Servicer Special Servicer Master & Special Servicer Reviewer/Operating Advisor Banc of America Merrill Lynch Commercial Wells Fargo Bank, National Association Midland Loan Services, a Division of PNC National Cooperative Bank, N.A. Park Bridge Lender Services LLC Mortgage Inc. Bank, National Association Three Wells Fargo, MAC D1050-084 10851 Mastin Street 2011 Crystal Drive 600 Third Avenue One Bryant Park 401 S. Tryon Street, 8th Floor Suite 700 Suite 800 40th Floor New York, NY 10036 Charlotte, NC 28202 Overland Park, KS 66210 Arlington, VA 22202 New York, NY 10016 Contact: Leland F. Bunch, III Contact: REAM_InvestorRelations@we Contact: Heather Wagner Contact: Kathleen Luzik Contact: David Rodgers Phone Number: (646) 855-3953 llsfargo.com Phone Number: (913) 253-9570 Phone Number: (703) 302-1902 Phone Number: (212) 230-9025 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and if applicable, any special notices and any credit risk retention notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 26 Certificate Distribution Detail Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Class CUSIP Additional Trust Subordination Rate Balance Balance Distribution Distribution Penalties Distribution Balance Fund Expenses Level (1) A-1 060352AA9 1.941000% 31,100,000.00 31,100,000.00 309,342.36 50,304.25 0.00 0.00 359,646.61 30,790,657.64 30.01% A-2 060352AB7 3.075000% 26,600,000.00 26,600,000.00 0.00 68,162.50 0.00 0.00 68,162.50 26,600,000.00 30.01% A-SB 060352AC5 3.289000% 39,900,000.00 39,900,000.00 0.00 109,359.25 0.00 0.00 109,359.25 39,900,000.00 30.01% A-3 060352AD3 3.125000% 58,200,000.00 58,200,000.00 0.00 151,562.50 0.00 0.00 151,562.50 58,200,000.00 30.01% A-4 060352AE1 3.254000% 225,000,000.00 225,000,000.00 0.00 610,125.00 0.00 0.00 610,125.00 225,000,000.00 30.01% A-5 060352AF8 3.518000% 239,812,000.00 239,812,000.00 0.00 703,048.85 0.00 0.00 703,048.85 239,812,000.00 30.01% A-S 060352AJ0 3.741000% 97,525,000.00 97,525,000.00 0.00 304,034.19 0.00 0.00 304,034.19 97,525,000.00 19.01% B 060352AK7 3.964000% 41,005,000.00 41,005,000.00 0.00 135,453.18 0.00 0.00 135,453.18 41,005,000.00 14.38% C 060352AL5 3.851000% 34,355,000.00 34,355,000.00 0.00 110,250.92 0.00 0.00 110,250.92 34,355,000.00 10.50% D 060352AV3 3.100000% 35,464,000.00 35,464,000.00 0.00 91,615.33 0.00 0.00 91,615.33 35,464,000.00 6.50% E 060352AX9 2.794587% 19,948,000.00 19,948,000.00 0.00 46,455.36 0.00 0.00 46,455.36 19,948,000.00 4.25% F 060352AZ4 2.794587% 8,866,000.00 8,866,000.00 0.00 20,647.34 0.00 0.00 20,647.34 8,866,000.00 3.25% G 060352BB6 2.794587% 28,814,330.00 28,814,330.00 0.00 67,103.47 0.00 0.00 67,103.47 28,814,330.00 0.00% R 060352BD2 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Retained Interest BCC2DYB70 4.294587% 46,662,596.37 46,662,596.37 16,281.18 166,997.16 0.00 0.00 183,278.34 46,646,315.19 0.00% Totals 933,251,926.37 933,251,926.37 325,623.54 2,635,119.30 0.00 0.00 2,960,742.84 932,926,302.83 Original Beginning Ending Class CUSIP Pass-Through Notional Notional Interest Prepayment Total Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 060352AG6 1.021891% 620,612,000.00 620,612,000.00 528,497.98 0.00 528,497.98 620,302,657.64 X-B 060352AH4 0.478837% 172,885,000.00 172,885,000.00 68,986.48 0.00 68,986.48 172,885,000.00 X-D 060352AM3 1.194587% 35,464,000.00 35,464,000.00 35,304.04 0.00 35,304.04 35,464,000.00 X-E 060352AP6 1.500000% 19,948,000.00 19,948,000.00 24,935.00 0.00 24,935.00 19,948,000.00 X-F 060352AR2 1.500000% 8,866,000.00 8,866,000.00 11,082.50 0.00 11,082.50 8,866,000.00 X-G 060352AT8 1.500000% 28,814,330.00 28,814,330.00 36,017.91 0.00 36,017.91 28,814,330.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 26 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Additional Trust Balance Distribution Distribution Penalties Balance Fund Expenses A-1 060352AA9 1,000.00000000 9.94669968 1.61750000 0.00000000 0.00000000 990.05330032 A-2 060352AB7 1,000.00000000 0.00000000 2.56250000 0.00000000 0.00000000 1,000.00000000 A-SB 060352AC5 1,000.00000000 0.00000000 2.74083333 0.00000000 0.00000000 1,000.00000000 A-3 060352AD3 1,000.00000000 0.00000000 2.60416667 0.00000000 0.00000000 1,000.00000000 A-4 060352AE1 1,000.00000000 0.00000000 2.71166667 0.00000000 0.00000000 1,000.00000000 A-5 060352AF8 1,000.00000000 0.00000000 2.93166668 0.00000000 0.00000000 1,000.00000000 A-S 060352AJ0 1,000.00000000 0.00000000 3.11750003 0.00000000 0.00000000 1,000.00000000 B 060352AK7 1,000.00000000 0.00000000 3.30333325 0.00000000 0.00000000 1,000.00000000 C 060352AL5 1,000.00000000 0.00000000 3.20916664 0.00000000 0.00000000 1,000.00000000 D 060352AV3 1,000.00000000 0.00000000 2.58333324 0.00000000 0.00000000 1,000.00000000 E 060352AX9 1,000.00000000 0.00000000 2.32882294 0.00000000 0.00000000 1,000.00000000 F 060352AZ4 1,000.00000000 0.00000000 2.32882247 0.00000000 0.00000000 1,000.00000000 G 060352BB6 1,000.00000000 0.00000000 2.32882285 0.00000000 0.00000000 1,000.00000000 R 060352BD2 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Retained Interest BCC2DYB70 1,000.00000000 0.34891286 3.57882272 0.00000000 0.00000000 999.65108714 Beginning Ending Class CUSIP Notional Interest Prepayment Notional Amount Distribution Penalties Amount X-A 060352AG6 1,000.00000000 0.85157551 0.00000000 999.50155273 X-B 060352AH4 1,000.00000000 0.39903103 0.00000000 1,000.00000000 X-D 060352AM3 1,000.00000000 0.99548951 0.00000000 1,000.00000000 X-E 060352AP6 1,000.00000000 1.25000000 0.00000000 1,000.00000000 X-F 060352AR2 1,000.00000000 1.25000000 0.00000000 1,000.00000000 X-G 060352AT8 1,000.00000000 1.24999991 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 26 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Principal Adjustments Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Balance Principal Balance Distribution Amount Total 933,251,927.31 933,251,927.31 325,623.54 0.00 0.00 0.00 932,926,303.77 932,930,430.90 325,623.54 Certificate Interest Reconciliation Accrued Net Aggregate Distributable Distributable Remaining Unpaid Accrual Accrual WAC CAP Interest Interest Class Certificate Prepayment Certificate Certificate Interest Distributable Dates Days Shortfall Shortfall/(Excess) Distribution Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 07/01/2017 - 07/30/2017 30 50,304.25 0.00 50,304.25 0.00 0.00 0.00 50,304.25 0.00 A-2 07/01/2017 - 07/30/2017 30 68,162.50 0.00 68,162.50 0.00 0.00 0.00 68,162.50 0.00 A-SB 07/01/2017 - 07/30/2017 30 109,359.25 0.00 109,359.25 0.00 0.00 0.00 109,359.25 0.00 A-3 07/01/2017 - 07/30/2017 30 151,562.50 0.00 151,562.50 0.00 0.00 0.00 151,562.50 0.00 A-4 07/01/2017 - 07/30/2017 30 610,125.00 0.00 610,125.00 0.00 0.00 0.00 610,125.00 0.00 A-5 07/01/2017 - 07/30/2017 30 703,048.85 0.00 703,048.85 0.00 0.00 0.00 703,048.85 0.00 X-A 07/01/2017 - 07/30/2017 30 528,497.98 0.00 528,497.98 0.00 0.00 0.00 528,497.98 0.00 X-B 07/01/2017 - 07/30/2017 30 68,986.48 0.00 68,986.48 0.00 0.00 0.00 68,986.48 0.00 X-D 07/01/2017 - 07/30/2017 30 35,304.04 0.00 35,304.04 0.00 0.00 0.00 35,304.04 0.00 X-E 07/01/2017 - 07/30/2017 30 24,935.00 0.00 24,935.00 0.00 0.00 0.00 24,935.00 0.00 X-F 07/01/2017 - 07/30/2017 30 11,082.50 0.00 11,082.50 0.00 0.00 0.00 11,082.50 0.00 X-G 07/01/2017 - 07/30/2017 30 36,017.91 0.00 36,017.91 0.00 0.00 0.00 36,017.91 0.00 A-S 07/01/2017 - 07/30/2017 30 304,034.19 0.00 304,034.19 0.00 0.00 0.00 304,034.19 0.00 B 07/01/2017 - 07/30/2017 30 135,453.18 0.00 135,453.18 0.00 0.00 0.00 135,453.18 0.00 C 07/01/2017 - 07/30/2017 30 110,250.92 0.00 110,250.92 0.00 0.00 0.00 110,250.92 0.00 D 07/01/2017 - 07/30/2017 30 91,615.33 0.00 91,615.33 0.00 0.00 0.00 91,615.33 0.00 E 07/01/2017 - 07/30/2017 30 46,455.36 0.00 46,455.36 0.00 0.00 0.00 46,455.36 0.00 F 07/01/2017 - 07/30/2017 30 20,647.34 0.00 20,647.34 0.00 0.00 0.00 20,647.34 0.00 G 07/01/2017 - 07/30/2017 30 67,103.47 0.00 67,103.47 0.00 0.00 0.00 67,103.47 0.00 Retained Interest 07/01/2017 - 07/30/2017 30 166,997.16 0.00 166,997.16 0.00 0.00 0.00 166,997.16 0.00 Totals 3,339,943.21 0.00 3,339,943.21 0.00 0.00 0.00 3,339,943.21 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 26 Other Required Information Available Distribution Amount (1) 3,665,566.75 Appraisal Reduction Amount Retained Certificate Available Funds 183,278.34 Loan Appraisal Cumulative Most Recent Number Reduction ASER App. Red. Effected Amount Date Controlling Class Information None Controlling Class: G Effective as of: 7/27/2017 Total (1) The Available Distribution Amount includes any Prepayment Premiums. Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 26 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 3,358,322.00 Master Servicing Fee - Wells Fargo Bank, N.A. and 10,326.52 Interest reductions due to Nonrecoverability Determinations 0.00 National Cooperative Bank, N.A. Interest Adjustments 0.00 Trustee Fee - Wilmington Trust, N.A. 290.00 Deferred Interest 0.00 Certificate Administrator Fee - Wells Fargo Bank, N.A. 5,745.29 ARD Interest 0.00 CREFC® Intellectual Property Royalty License Fee 401.82 Net Prepayment Interest Shortfall 0.00 Operating Advisor Fee - Park Bridge Lender Services LLC 1,357.98 Net Prepayment Interest Excess 0.00 Asset Representations Reviewer Fee- Park Bridge Lender 257.16 Services LLC Extension Interest 0.00 Total Fees 18,378.77 Interest Reserve Withdrawal 0.00 Additional Trust Fund Expenses: Total Interest Collected 3,358,322.00 Reimbursement for Interest on Advances 0.00 Principal: ASER Amount 0.00 Scheduled Principal 325,623.54 Special Servicing Fee 0.00 Unscheduled Principal 0.00 Rating Agency Expenses 0.00 Attorney Fees & Expenses 0.00 Principal Prepayments 0.00 Bankruptcy Expense 0.00 Collection of Principal after Maturity Date 0.00 Taxes Imposed on Trust Fund 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Non-Recoverable Advances 0.00 Excess of Prior Principal Amounts paid 0.00 Workout Delayed Reimbursement Amounts 0.00 Curtailments 0.00 Other Expenses 0.00 Negative Amortization 0.00 Principal Adjustments 0.00 Total Additional Trust Fund Expenses 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 325,623.54 Payments to Certificateholders & Others: Other: Interest Distribution 3,339,943.21 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 325,623.54 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 3,665,566.75 Total Funds Collected 3,683,945.54 Total Funds Distributed 3,683,945.52 Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 26 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Property Type (1) State (1) % of % of Property # of Scheduled Agg. WAM WAC Weighted State # of Scheduled Agg. WAM WAC Weighted Type Props Balance Bal. (2) Avg DSCR (3) Props Balance Bal. (2) Avg DSCR (3) Industrial 26 71,253,636.73 7.64 93 3.9869 2.744251 Alabama 3 12,157,738.05 1.30 109 4.7799 1.706501 Lodging 70 136,837,531.11 14.67 118 4.6309 2.496209 Arizona 3 22,330,109.30 2.39 113 4.3152 1.744105 Mixed Use 2 119,559,450.78 12.82 118 3.5363 3.672351 Arkansas 1 214,351.07 0.02 118 4.4860 2.720000 Mobile Home Park 2 6,449,676.39 0.69 118 4.7436 1.566621 California 29 236,294,488.97 25.33 122 4.1026 2.293665 Multi-Family 21 70,873,959.34 7.60 111 4.0127 8.014353 Colorado 1 9,213,881.63 0.99 119 4.4500 1.850000 Office 29 176,473,814.10 18.92 107 4.1393 2.055511 Connecticut 3 27,431,751.51 2.94 112 4.4529 2.161115 Other 2 16,945,018.33 1.82 116 5.0404 1.596683 Florida 7 56,128,924.40 6.02 88 4.4455 1.811748 Retail 20 253,589,110.68 27.18 118 4.2417 2.073056 Georgia 1 981,102.35 0.11 81 5.2100 1.380000 Self Storage 17 80,944,106.29 8.68 131 4.3419 1.598304 Illinois 4 11,918,102.65 1.28 119 4.6423 1.560084 Indiana 8 16,979,065.52 1.82 100 4.0739 2.835028 Totals 189 932,926,303.77 100.00 115 4.1788 2.786038 Iowa 1 512,351.82 0.05 82 3.5628 3.540000 Kentucky 1 1,108,657.81 0.12 118 4.4860 2.720000 Louisiana 2 8,987,690.25 0.96 117 4.6751 1.548293 Maryland 3 46,129,815.04 4.94 114 4.3640 1.617861 Michigan 7 13,666,035.14 1.46 101 4.1032 2.702159 Minnesota 4 4,180,566.71 0.45 93 3.8426 3.291454 Seasoning Missouri 5 13,969,768.65 1.50 112 4.3755 1.868891 Montana 1 11,500,000.00 1.23 118 4.1800 2.350000 Nevada 3 19,857,982.90 2.13 117 4.9157 1.662450 # of Scheduled % of WAM Weighted New Jersey 2 7,393,500.42 0.79 119 3.9266 2.711472 Seasoning Agg. WAC New Mexico 1 6,700,000.00 0.72 118 4.4580 1.450000 Loans Balance Bal. (2) Avg DSCR (3) New York 22 194,813,959.34 20.88 118 3.7057 5.216674 North Carolina 3 31,323,582.40 3.36 116 5.1125 2.753271 12 months or less 79 932,926,303.77 100.00 115 4.1788 2.786038 Ohio 5 3,836,040.58 0.41 106 4.1870 2.985589 13 months to 24 months 0 0.00 0.00 0 0.0000 0.000000 Oklahoma 3 1,178,089.54 0.13 107 4.2132 2.962338 25 months to 36 months 0 0.00 0.00 0 0.0000 0.000000 Oregon 2 7,642,212.19 0.82 118 4.7031 2.259457 37 months to 48 months 0 0.00 0.00 0 0.0000 0.000000 Pennsylvania 12 23,449,626.74 2.51 117 4.0588 1.824095 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 South Carolina 2 692,839.40 0.07 82 3.5628 3.540000 Texas 37 111,630,251.28 11.97 110 4.3009 2.089473 Totals 79 932,926,303.77 100.00 115 4.1788 2.786038 Virginia 6 22,677,091.09 2.43 114 4.1455 2.328514 Washington 2 3,205,028.90 0.34 118 4.4860 2.720000 Wisconsin 4 4,190,099.12 0.45 87 3.6827 3.433491 Wyoming 1 631,598.98 0.07 118 4.4860 2.720000 See footnotes on last page of this section. Totals 189 932,926,303.77 100.00 115 4.1788 2.786038 Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 26 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Scheduled Balance Note Rate Scheduled # of Scheduled % of WAM Weighted Note # of Scheduled % of WAM Weighted Agg. WAC Agg. WAC Balance Loans Balance Bal. (2) Avg DSCR (3) Rate Loans Balance Bal. (2) Avg DSCR (3) 5,000,000 or less 33 103,189,977.52 11.06 118 4.0066 6.206987 4.00000% or less 33 318,898,211.61 34.18 111 3.6309 4.473374 5,000,001 to 10,000,000 18 136,074,012.17 14.59 123 4.4145 1.978643 4.00001% to 4.49999% 23 377,785,845.56 40.49 115 4.2783 2.014819 10,000,001 to 15,000,000 6 72,329,911.64 7.75 117 4.4257 1.736489 4.5000% to 4.99999% 19 180,876,794.97 19.39 122 4.6466 1.611291 15,000,001 to 25,000,000 11 220,770,018.36 23.66 110 4.1324 2.394045 5.00000% or greater 4 55,365,451.63 5.93 108 5.1277 2.167442 25,000,001 to 50,000,000 10 341,244,884.08 36.58 112 4.0613 2.561064 Totals 79 932,926,303.77 100.00 115 4.1788 2.786038 50,000,001 or greater 1 59,317,500.00 6.36 118 4.4860 2.720000 See footnotes on last page of this section. Totals 79 932,926,303.77 100.00 115 4.1788 2.786038 Anticipated Remaining Term (ARD and Balloon Loans) Remaining Amortization Term (ARD and Balloon Loans) % of % of Anticipated Remaining # of Scheduled Agg. WAM WAC Weighted Remaining Amortization # of Scheduled Agg. WAM WAC Weighted Term (2) Loans Balance Bal. (2) Avg DSCR (3) Term Loans Balance Bal. (2) Avg DSCR (3) 60 months or less 2 29,560,000.00 3.17 58 4.5927 1.669418 Interest Only 21 409,415,500.00 43.89 112 3.9198 3.208185 61 months to 84 months 3 61,881,102.35 6.63 82 3.5889 3.505754 240 months or less 2 9,937,397.40 1.07 222 4.8405 1.911750 85 months to 111 months 1 30,000,000.00 3.22 107 4.5700 1.650000 241 months to 300 months 2 48,110,433.30 5.16 117 4.8831 2.227897 112 months to 120 months 72 802,528,906.37 86.02 118 4.1875 2.823245 301 months or greater 54 465,462,973.07 49.89 115 4.3198 2.491077 121 months or greater 1 8,956,295.05 0.96 238 4.8000 1.970000 Totals 79 932,926,303.77 100.00 115 4.1788 2.786038 Totals 79 932,926,303.77 100.00 115 4.1788 2.786038 Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 26 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (3) Age of Most Recent NOI Debt Service # of Scheduled % of WAM Weighted Age of Most # of Scheduled % of WAM Weighted Coverage Ratio Loans Balance Agg. (2) WAC Avg DSCR (3) Recent NOI Loans Balance Agg. (2) WAC Avg DSCR (3) Bal. Bal. 1.30 or less 2 18,160,000.00 1.95 90 4.9195 1.289427 Underwriter's Information 60 877,612,344.43 94.07 114 4.2047 2.344482 1.31 to 1.40 10 114,291,788.87 12.25 117 4.5134 1.377490 1 year or less 19 55,313,959.34 5.93 118 3.7691 9.791759 1.41 to 1.50 2 15,265,000.00 1.64 119 4.6106 1.450000 1 year to 2 years 0 0.00 0.00 0 0.0000 0.000000 1.51 to 1.60 6 61,097,127.20 6.55 118 4.5017 1.543236 2 years or greater 0 0.00 0.00 0 0.0000 0.000000 1.61 to 1.70 7 153,873,366.76 16.49 116 4.2646 1.646816 1.71 to 2.50 18 199,873,680.53 21.42 117 4.2925 2.045492 Totals 79 932,926,303.77 100.00 115 4.1788 2.786038 2.51 to 3.00 3 95,482,933.30 10.23 118 4.6535 2.725594 3.01 or greater 31 274,882,407.11 29.46 110 3.5995 5.018165 Totals 79 932,926,303.77 100.00 115 4.1788 2.786038 (1) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. As NCF DSCRs are reported in the Loan Periodic File, the most current NCF DSCR is used in the stratification section of this report. If no updated NCF DSCRs are reported, the most current NOI DSCR is used. If no updated DSCR information is provided, then information from the offering document is used. If the DSCRs reported by the Master Servicer are based on a period of less than 12 months, they are normalized based on the Most Recent Financial as of Start and End Dates reported in the Loan Periodic File. The DSCR information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 26 Mortgage Loan Detail Anticipated Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Loan Property Interest Principal Gross Maturity ODCR City State Repayment Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Number Type (1) Payment Payment Coupon Date Date (Y/N) Balance Balance Date Date Amount (2) (3) 453011572 1 MU New York NY 110,760.42 0.00 3.430% N/A 6/9/27 N 37,500,000.00 37,500,000.00 8/9/17 308170002 2 Various Various Various 138,059.66 0.00 3.563% N/A 6/5/24 N 45,000,000.00 45,000,000.00 8/5/17 308170003 3 RT Torrance CA 77,311.12 0.00 3.658% N/A 6/1/27 N 24,547,000.00 24,547,000.00 8/1/17 308170004 4 LO Various Various 229,140.21 0.00 4.486% N/A 6/1/27 N 59,317,500.00 59,317,500.00 8/1/17 453011580 5 OF White Plains NY 149,170.28 0.00 4.076% N/A 7/1/27 N 42,500,000.00 42,500,000.00 8/1/17 300801624 6 RT Capitol Heights MD 157,109.72 0.00 4.450% N/A 6/1/27 N 41,000,000.00 41,000,000.00 8/1/17 310941728 7 OF San Jose CA 107,181.72 0.00 4.140% N/A 5/11/27 N 30,065,000.00 30,065,000.00 8/11/17 610941656 8 IN Lakeland FL 118,058.33 0.00 4.570% N/A 7/5/26 N 30,000,000.00 30,000,000.00 8/5/17 310932793 9 LO Greensboro NC 132,881.16 45,303.79 5.160% N/A 5/11/27 N 29,905,737.09 29,860,433.30 8/11/17 308170010 10 MU El Segundo CA 98,387.11 40,549.22 3.860% N/A 7/1/27 N 29,600,000.00 29,559,450.78 8/1/17 310939872 11 RT Pearland TX 92,930.62 0.00 4.222% N/A 7/11/27 N 25,560,000.00 25,560,000.00 8/11/17 600940183 12 LO Trumbull CT 88,091.67 25,348.43 4.650% N/A 7/11/27 N 22,000,000.00 21,974,651.57 8/11/17 610939655 13 OF Jacksonville FL 78,662.50 0.00 4.350% N/A 6/11/22 N 21,000,000.00 21,000,000.00 8/11/17 300801631 14 SS Various PA 71,508.86 0.00 4.041% N/A 6/1/27 N 20,550,000.00 20,550,000.00 8/1/17 310939896 15 OF Santa Rosa CA 75,730.42 0.00 4.290% N/A 6/11/27 N 20,500,000.00 20,500,000.00 8/11/17 310939307 16 OF Frisco TX 76,647.50 22,549.19 4.600% N/A 7/11/27 N 19,350,000.00 19,327,450.81 8/11/17 310939390 17 RT Tucson AZ 69,618.68 0.00 4.430% N/A 6/11/27 N 18,250,000.00 18,250,000.00 8/11/17 1648253 18 98 Las Vegas NV 69,219.41 16,965.64 5.030% N/A 6/1/27 N 15,980,881.62 15,963,915.98 8/1/17 410940573 19 SS Millbrae CA 53,367.33 18,218.85 4.280% N/A 6/11/27 N 14,480,130.49 14,461,911.64 8/11/17 310940549 20 RT Beverly Hills CA 45,897.22 0.00 4.100% N/A 5/11/27 N 13,000,000.00 13,000,000.00 8/11/17 1749660 21 LO Bozeman MT 41,393.61 0.00 4.180% N/A 6/1/27 N 11,500,000.00 11,500,000.00 8/1/17 600940129 22 SS St. Louis MO 45,057.64 0.00 4.550% N/A 6/11/27 N 11,500,000.00 11,500,000.00 8/11/17 310939962 23 RT Norwalk CA 45,453.75 0.00 4.590% N/A 5/11/27 N 11,500,000.00 11,500,000.00 8/11/17 410937694 24 RT Opelika AL 44,550.72 0.00 4.990% N/A 2/11/27 N 10,368,000.00 10,368,000.00 8/11/17 1749302 25 OF Alexandria VA 35,274.56 0.00 4.180% N/A 6/1/27 N 9,800,000.00 9,800,000.00 8/1/17 610941043 26 RT Chicago IL 38,688.00 0.00 4.680% N/A 7/11/27 N 9,600,000.00 9,600,000.00 8/11/17 300801639 27 RT Lakewood CO 35,349.69 11,118.37 4.450% N/A 7/1/27 N 9,225,000.00 9,213,881.63 8/1/17 410940249 28 SS Mission Viejo Aliso V CA 37,107.39 21,298.78 4.800% N/A 6/11/37 N 8,977,593.83 8,956,295.05 8/11/17 1749413 29 RT New Orleans LA 34,885.72 0.00 4.730% N/A 7/1/27 N 8,565,000.00 8,565,000.00 8/1/17 308170030 30 MF Tyler TX 38,241.32 0.00 5.188% N/A 6/1/22 N 8,560,000.00 8,560,000.00 8/1/17 410940643 31 RT Norwalk CA 33,377.53 0.00 4.670% N/A 7/11/27 N 8,300,000.00 8,300,000.00 8/11/17 300801637 32 LO Norfolk VA 28,762.14 0.00 4.228% N/A 7/1/27 N 7,900,000.00 7,900,000.00 8/1/17 310939475 33 OF San Francisco CA 25,374.02 0.00 4.020% N/A 5/11/27 N 7,330,000.00 7,330,000.00 8/11/17 300801626 34 SS Houston TX 27,631.07 8,546.26 4.500% N/A 6/1/27 N 7,130,597.67 7,122,051.41 8/1/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 26 Mortgage Loan Detail Anticipated Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Loan Property Interest Principal Gross Maturity ODCR City State Repayment Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Number Type (1) Payment Payment Coupon Date Date (Y/N) Balance Balance Date Date Amount (2) (3) 1749137 35 MF New Paltz NY 27,125.00 0.00 4.500% N/A 6/1/27 N 7,000,000.00 7,000,000.00 8/1/17 410940660 36 SS Grass Valley CA 25,557.78 0.00 4.240% N/A 7/11/27 N 7,000,000.00 7,000,000.00 8/11/17 300801630 37 RT Santa Fe NM 25,720.18 0.00 4.458% N/A 6/1/27 N 6,700,000.00 6,700,000.00 8/1/17 1749246 38 RT Bedford TX 22,053.06 8,754.52 3.940% N/A 7/1/27 N 6,500,000.00 6,491,245.48 8/1/17 1749679 39 OF Marlton NJ 20,794.24 0.00 3.830% N/A 7/1/27 N 6,305,000.00 6,305,000.00 8/1/17 310940204 40 LO Bend OR 25,736.33 7,127.45 4.750% N/A 6/11/27 N 6,292,073.72 6,284,946.27 8/11/17 1749249 41 RT Arlington TX 18,660.28 7,407.67 3.940% N/A 7/1/27 N 5,500,000.00 5,492,592.33 8/1/17 470105220 42 MF Long Beach NY 15,715.28 0.00 3.650% N/A 7/1/27 N 5,000,000.00 5,000,000.00 8/1/17 470104450 43 MF Spring Valley NY 16,102.78 3,992.98 3.740% N/A 7/1/27 N 5,000,000.00 4,996,007.02 8/1/17 300801625 44 SS Fort Worth TX 17,608.03 5,446.15 4.500% N/A 6/1/27 N 4,544,008.32 4,538,562.17 8/1/17 410938782 45 RT Blue Jay CA 15,732.50 0.00 4.200% N/A 6/11/27 N 4,350,000.00 4,350,000.00 8/11/17 300801655 46 MH Kokomo IN 17,407.54 4,971.58 4.680% N/A 6/1/27 N 4,319,488.38 4,314,516.80 8/1/17 1749248 47 RT Temple TX 15,403.56 5,523.91 4.160% N/A 7/1/27 N 4,300,000.00 4,294,476.09 8/1/17 470105100 48 MF Forest Hills NY 13,417.83 5,937.82 3.710% N/A 7/1/27 N 4,200,000.00 4,194,062.18 8/1/17 1749596 49 RT Houghton MI 16,321.50 0.00 4.680% N/A 7/1/27 N 4,050,000.00 4,050,000.00 8/1/17 470105060 50 MF Hartsdale NY 12,759.51 5,674.44 3.710% N/A 6/1/27 N 3,993,932.72 3,988,258.28 8/1/17 470104140 51 MF Yonkers NY 12,356.79 2,921.77 3.830% N/A 6/1/27 N 3,746,690.19 3,743,768.42 8/1/17 470104430 52 MF Jackson Heights NY 12,051.44 5,039.22 3.840% N/A 6/1/27 N 3,644,589.34 3,639,550.12 8/1/17 470104740 53 MF New York NY 11,656.00 0.00 3.760% N/A 6/1/27 N 3,600,000.00 3,600,000.00 8/1/17 470105010 54 MF Bronx NY 10,910.28 5,041.67 3.620% N/A 7/1/27 N 3,500,000.00 3,494,958.33 8/1/17 1749247 55 RT North Richland Hills TX 11,935.00 4,693.92 3.960% N/A 7/1/27 N 3,500,000.00 3,495,306.08 8/1/17 1749245 56 SS Fort Worth TX 11,874.72 4,713.97 3.940% N/A 7/1/27 N 3,500,000.00 3,495,286.03 8/1/17 300801636 57 SS Las Vegas NV 13,150.89 0.00 4.600% N/A 7/1/27 N 3,320,000.00 3,320,000.00 8/1/17 470104640 58 MF Brooklyn NY 9,920.00 4,127.12 3.840% N/A 7/1/27 N 3,000,000.00 2,995,872.88 7/1/17 470104570 59 MF Jackson Heights NY 9,595.45 4,247.00 3.720% N/A 6/1/27 N 2,995,457.55 2,991,210.55 8/1/17 470101160 60 MF New York NY 8,701.70 1,987.51 3.890% N/A 6/1/27 N 2,597,739.12 2,595,751.61 8/1/17 470104550 61 MF Oyster Bay NY 8,226.55 3,711.42 3.680% N/A 6/1/27 N 2,596,035.36 2,592,323.94 8/1/17 470104320 62 MF East Islip NY 7,867.02 1,881.78 3.810% N/A 6/1/27 N 2,397,871.20 2,395,989.42 8/1/17 470104510 63 MF Elmhurst NY 7,763.69 1,911.60 3.760% N/A 6/1/27 N 2,397,844.71 2,395,933.11 8/1/17 300801634 64 MH Brandenton FL 8,967.52 2,340.41 4.872% N/A 7/1/27 N 2,137,500.00 2,135,159.59 8/1/17 600939800 65 RT Watsonville CA 8,272.39 2,290.97 4.750% N/A 6/11/27 N 2,022,452.27 2,020,161.30 8/11/17 470104890 66 MF Yonkers NY 6,085.47 2,555.82 3.820% N/A 7/1/27 N 1,850,000.00 1,847,444.18 8/1/17 410939766 67 RT San Francisco CA 6,919.33 2,168.95 4.470% N/A 6/11/27 N 1,797,616.72 1,795,447.77 8/11/17 470104340 68 MF New York NY 5,408.57 1,293.73 3.810% N/A 6/1/27 N 1,648,536.45 1,647,242.72 8/1/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 26 Mortgage Loan Detail Anticipated Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Loan Property Interest Principal Gross Maturity ODCR City State Repayment Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Number Type (1) Payment Payment Coupon Date Date (Y/N) Balance Balance Date Date Amount (2) (3) 470104220 69 MF New York NY 5,024.58 2,041.85 3.890% N/A 7/1/27 N 1,500,000.00 1,497,958.15 8/1/17 410940226 70 98 Milton GA 4,429.78 6,279.71 5.210% N/A 5/11/24 N 987,382.06 981,102.35 8/11/17 470104770 71 MF New York NY 3,221.38 630.12 4.160% N/A 6/1/27 N 899,268.50 898,638.38 8/1/17 470104360 72 MF Brooklyn NY 2,920.89 1,009.95 4.240% N/A 7/1/27 N 800,000.00 798,990.05 8/1/17 310941514 1A MU New York NY 89,199.06 0.00 3.430% N/A 6/9/27 N 30,200,000.00 30,200,000.00 8/9/17 453011573 1B MU New York NY 65,865.53 0.00 3.430% N/A 6/9/27 N 22,300,000.00 22,300,000.00 8/9/17 308170102 2A 98 Various Various 48,781.08 0.00 3.563% N/A 6/5/24 N 15,900,000.00 15,900,000.00 8/5/17 310941127 3A RT Torrance CA 64,429.61 0.00 3.658% N/A 6/1/27 N 20,457,000.00 20,457,000.00 8/1/17 308170103 3B RT Torrance CA 17,174.30 0.00 3.658% N/A 6/1/27 N 5,453,000.00 5,453,000.00 8/1/17 308170203 3C RT Torrance CA 14,308.24 0.00 3.658% N/A 6/1/27 N 4,543,000.00 4,543,000.00 8/1/17 310941341 3D RT Torrance CA 14,308.24 0.00 3.658% N/A 6/1/27 N 4,543,000.00 4,543,000.00 8/1/17 Totals 3,358,322.00 325,623.54 933,251,927.31 932,926,303.77 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 26 NOI Detail Ending Most Most Most Recent Most Recent Loan ODCR Property City State Scheduled Recent Recent NOI Start NOI End Number Type Balance Fiscal NOI (1) NOI (1) Date Date 453011572 1 Mixed Use New York NY 37,500,000.00 0.00 0.00 308170002 2 Various Various Various 45,000,000.00 0.00 0.00 308170003 3 Retail Torrance CA 24,547,000.00 0.00 0.00 308170004 4 Lodging Various Various 59,317,500.00 0.00 0.00 453011580 5 Office White Plains NY 42,500,000.00 0.00 0.00 300801624 6 Retail Capitol Heights MD 41,000,000.00 0.00 0.00 310941728 7 Office San Jose CA 30,065,000.00 0.00 0.00 610941656 8 Industrial Lakeland FL 30,000,000.00 0.00 0.00 310932793 9 Lodging Greensboro NC 29,860,433.30 0.00 0.00 308170010 10 Mixed Use El Segundo CA 29,559,450.78 0.00 0.00 310939872 11 Retail Pearland TX 25,560,000.00 0.00 0.00 600940183 12 Lodging Trumbull CT 21,974,651.57 0.00 0.00 610939655 13 Office Jacksonville FL 21,000,000.00 0.00 0.00 300801631 14 Self Storage Various PA 20,550,000.00 0.00 0.00 310939896 15 Office Santa Rosa CA 20,500,000.00 0.00 0.00 310939307 16 Office Frisco TX 19,327,450.81 0.00 0.00 310939390 17 Retail Tucson AZ 18,250,000.00 0.00 0.00 1648253 18 Other Las Vegas NV 15,963,915.98 0.00 0.00 410940573 19 Self Storage Millbrae CA 14,461,911.64 0.00 0.00 310940549 20 Retail Beverly Hills CA 13,000,000.00 0.00 0.00 1749660 21 Lodging Bozeman MT 11,500,000.00 0.00 0.00 600940129 22 Self Storage St. Louis MO 11,500,000.00 0.00 0.00 310939962 23 Retail Norwalk CA 11,500,000.00 0.00 0.00 410937694 24 Retail Opelika AL 10,368,000.00 0.00 0.00 1749302 25 Office Alexandria VA 9,800,000.00 0.00 0.00 610941043 26 Retail Chicago IL 9,600,000.00 0.00 0.00 300801639 27 Retail Lakewood CO 9,213,881.63 0.00 0.00 410940249 28 Self Storage Mission Viejo Aliso V CA 8,956,295.05 0.00 0.00 1749413 29 Retail New Orleans LA 8,565,000.00 0.00 0.00 308170030 30 Multi-Family Tyler TX 8,560,000.00 0.00 0.00 410940643 31 Retail Norwalk CA 8,300,000.00 0.00 0.00 300801637 32 Lodging Norfolk VA 7,900,000.00 0.00 0.00 310939475 33 Office San Francisco CA 7,330,000.00 0.00 0.00 300801626 34 Self Storage Houston TX 7,122,051.41 0.00 0.00 1749137 35 Multi-Family New Paltz NY 7,000,000.00 0.00 0.00 410940660 36 Self Storage Grass Valley CA 7,000,000.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 26 NOI Detail Ending Most Most Most Recent Most Recent Loan ODCR Property City State Scheduled Recent Recent NOI Start NOI End Number Type Balance Fiscal NOI (1) NOI (1) Date Date 300801630 37 Retail Santa Fe NM 6,700,000.00 0.00 0.00 1749246 38 Retail Bedford TX 6,491,245.48 0.00 0.00 1749679 39 Office Marlton NJ 6,305,000.00 0.00 0.00 310940204 40 Lodging Bend OR 6,284,946.27 0.00 0.00 1749249 41 Retail Arlington TX 5,492,592.33 0.00 0.00 470105220 42 Multi-Family Long Beach NY 5,000,000.00 0.00 1,607,179.00 6/19/17 6/19/17 470104450 43 Multi-Family Spring Valley NY 4,996,007.02 0.00 1,416,468.00 4/15/17 4/15/17 300801625 44 Self Storage Fort Worth TX 4,538,562.17 0.00 0.00 410938782 45 Retail Blue Jay CA 4,350,000.00 0.00 0.00 300801655 46 Mobile Home Park Kokomo IN 4,314,516.80 0.00 0.00 1749248 47 Retail Temple TX 4,294,476.09 0.00 0.00 470105100 48 Multi-Family Forest Hills NY 4,194,062.18 0.00 2,479,532.00 6/6/17 6/6/17 1749596 49 Retail Houghton MI 4,050,000.00 0.00 0.00 470105060 50 Multi-Family Hartsdale NY 3,988,258.28 0.00 1,600,370.00 5/30/17 5/30/17 470104140 51 Multi-Family Yonkers NY 3,743,768.42 0.00 743,216.00 4/4/17 4/4/17 470104430 52 Multi-Family Jackson Heights NY 3,639,550.12 0.00 1,152,502.00 5/11/17 5/11/17 470104740 53 Multi-Family New York NY 3,600,000.00 0.00 1,299,126.00 5/10/17 5/10/17 470105010 54 Multi-Family Bronx NY 3,494,958.33 0.00 1,298,071.00 6/16/17 6/16/17 1749247 55 Retail North Richland Hills TX 3,495,306.08 0.00 0.00 1749245 56 Self Storage Fort Worth TX 3,495,286.03 0.00 0.00 300801636 57 Self Storage Las Vegas NV 3,320,000.00 0.00 0.00 470104640 58 Multi-Family Brooklyn NY 2,995,872.88 0.00 5,279,129.00 6/5/17 6/5/17 470104570 59 Multi-Family Jackson Heights NY 2,991,210.55 0.00 2,052,817.00 4/19/17 4/19/17 470101160 60 Multi-Family New York NY 2,595,751.61 0.00 1,209,354.00 3/21/17 3/21/17 470104550 61 Multi-Family Oyster Bay NY 2,592,323.94 0.00 1,276,623.00 5/9/17 5/9/17 470104320 62 Multi-Family East Islip NY 2,395,989.42 0.00 748,819.00 4/29/17 4/29/17 470104510 63 Multi-Family Elmhurst NY 2,395,933.11 0.00 1,001,477.00 5/18/17 5/18/17 300801634 64 Mobile Home Park Brandenton FL 2,135,159.59 0.00 0.00 600939800 65 Retail Watsonville CA 2,020,161.30 0.00 0.00 470104890 66 Multi-Family Yonkers NY 1,847,444.18 0.00 471,848.00 5/22/17 5/22/17 410939766 67 Retail San Francisco CA 1,795,447.77 0.00 0.00 470104340 68 Multi-Family New York NY 1,647,242.72 0.00 1,720,287.00 5/12/17 5/12/17 470104220 69 Multi-Family New York NY 1,497,958.15 0.00 1,573,416.00 5/1/17 5/1/17 410940226 70 Other Milton GA 981,102.35 0.00 0.00 470104770 71 Multi-Family New York NY 898,638.38 0.00 1,017,870.00 5/18/17 5/18/17 470104360 72 Multi-Family Brooklyn NY 798,990.05 0.00 334,533.00 4/11/17 4/11/17 Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 26 NOI Detail Ending Most Most Most Recent Most Recent Loan ODCR Property City State Scheduled Recent Recent NOI Start NOI End Number Type Balance Fiscal NOI (1) NOI (1) Date Date 310941514 1A Mixed Use New York NY 30,200,000.00 0.00 0.00 453011573 1B Mixed Use New York NY 22,300,000.00 0.00 0.00 308170102 2A Various Various Various 15,900,000.00 0.00 0.00 310941127 3A Retail Torrance CA 20,457,000.00 0.00 0.00 308170103 3B Retail Torrance CA 5,453,000.00 0.00 0.00 308170203 3C Retail Torrance CA 4,543,000.00 0.00 0.00 310941341 3D Retail CA 4,543,000.00 0.00 0.00 Total 932,926,303.77 (1) The Most Recent Fiscal NOI and Most Recent NOI fields correspond to the financial data reported by the Master Servicer. An NOI of 0.00 means the Master Servicer did not report NOI figures in their loan level reporting. Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 26 Principal Prepayment Detail Offering Document Principal Prepayment Amount Prepayment Penalties Loan Number Loan Group Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 26 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # # Amount Coupon Remit Balance Balance Balance Balance Balance Amount 8/17/17 0 0 0 0 0 0 0 0 4.178838% 115 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.155972% Note: Foreclosure and REO Totals are excluded from the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 26 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 470104640 58 0 7/1/17 14,047.12 14,047.12 B 3,000,000.00 0.00 Totals 1 14,047.12 14,047.12 3,000,000.00 0.00 Totals By Delinquency Code: Total for Status Code B (1 loan) 14,047.12 14,047.12 3,000,000.00 0.00 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 26 Specially Serviced Loan Detail - Part 1 Offering Servicing Resolution Net Remaining Loan Scheduled Property Interest Actual NOI Note Maturity Document Transfer Strategy State Operating DSCR Amortization Number Balance Type (2) Rate Balance Date Date Date Cross-Reference Date Code (1) Income Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 26 Specially Serviced Loan Detail - Part 2 Offering Resolution Site Loan Appraisal Appraisal Other REO Document Strategy Inspection Phase 1 Date Comment from Special Servicer Number Date Value Property Revenue Cross-Reference Code (1) Date No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 26 Advance Summary Current P&I Outstanding P&I Outstanding Servicing Current Period Interest Loan Group Advances Advances Advances on P&I and Servicing Advances Paid Totals 14,047.12 14,047.12 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 26 Modified Loan Detail Offering Loan Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Document Modification Description Number Balance Balance Interest Rate Interest Rate Date Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 26 Historical Liquidated Loan Detail Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Date of Current Current Period Cumulative Loss to Loan Distribution Realized ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Period Adj. Adjustment Adjustment with Cum Date Loss to Trust Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 26 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 26 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Modified Interest Interest on Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess There are no Interest Shortfalls for the above columns for this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 26 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Document Balance at Scheduled Current Month Left to Reimburse Refunds Comments Cross-Reference Contribution Balance Master Servicer There are no Interest Shortfalls for the above columns for this Period Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 0.00 Total Interest Shortfall Allocated to Trust 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 26 of 26
